DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9-13, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patberg, US 9,061,712.
Regarding claim 1, Patberg discloses a frame structure (1) for maintaining an electrical energy storage device (62) of a vehicle in position, the frame structure comprising: a set of lateral support members (4, 6, 8) adapted to be arranged along a transverse direction of the vehicle, the lateral support members define at least one pocket for holding an electrical energy storage device, wherein at least one of the lateral support members includes a deformation zone (4a, 4b, 6b, 6c, 8b, 8c) adapted to deform in response to a lateral force exerted on the lateral support member, the lateral support members are configured such that the deformation zone is aligned with a location between seats of the vehicle, when the frame structure is installed in the vehicle (Fig. 3-9).
Regarding claim 2, Patberg discloses the deformation zone (4a, 4b, 6b, 6c, 8b, 8c)  is configured to deform telescopically along a longitudinal axis of the lateral support members (Fig. 8, 9).
Regarding claim 3, Patberg discloses the deformation zone (4a, 4b, 6b, 6c, 8b, 8c)  is located in a center portion of the lateral support member (4, 6, 8) (Fig. 6).
Regarding claim 4, Patberg discloses each of the lateral support members (4, 6, 8,) includes a deformation zone (4a, 4b, 6b, 6c, 8b, 8c) .
Regarding claim 5, Patberg discloses the lateral support member (4, 6, 8) and the respective deformation zone (4a, 4b, 6b, 6c, 8b, 8c)  are made in one piece.
Regarding claim 6, Patberg discloses the deformation zone (4a, 4b, 6b, 6c, 8b, 8c)  is structurally weaker than adjacent portions of the lateral support member (Col. 7, lines 54- 65).
Regarding claim 9, Patberg discloses the lateral support members (4, 6, 8) are adapted to reach from one side beam (12) to another side beam (14) of the vehicle (Fig. 6).
Regarding claim 10, Patberg discloses the lateral support (4, 6, 8) members are connected through longitudinal support members at end portions of the lateral support members (Fig. 3-9).
Regarding claim 11, Patberg discloses the lateral support members are made from extrusions (Col. 7, lines 48-51).
Regarding claim 12, Patberg discloses the lateral support members are made from a material including aluminum (Col. 7, lines 51-53).
Regarding claim 13, Patberg discloses the deformation zone (4a, 4b, 6b, 6c, 8b, 8c) has a length along the respective lateral support member (4, 6, 8) that is shorter than a length of each lateral beam portion that is outside the deformation zone (Fig 3-9).
Regarding claim 15, Patberg discloses an energy storage module (62) for a vehicle, comprising: the frame structure (1); and an electrical energy storage device arranged in the pocket of the frame structure (Fig. 3-9).
Regarding claim 16, Patberg discloses the electrical energy storage device (62) comprises a plurality of electrical energy storage devices that are interleaved between the lateral support members (2, 4, 6, 8 ,10) (Fig. 3-9).
Regarding claim 17, Patberg discloses the electrical energy storage device (62) is a battery for providing electrical propulsion energy to the vehicle.
Regarding claim 18, Patberg discloses the energy storage module (62) is adapted to be arranged below seats of the vehicle.
Regarding claim 19, Patberg discloses a vehicle comprising the energy storage module (62).
Regarding claim 20, Patberg discloses the energy storage module (62) is arranged below seats of the vehicle.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 7, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Patberg in view of Stockard, US 2014/0333091.
Patberg shows all of the limitations of claim 1 as above, but does not show the deformation zone comprising holes in the lateral support member. Patberg discloses deformation zones with defined deformation behavior in the form of crumple beads.
Regarding claim 7, Stockard teaches a hollow vehicle member (220) with a deformation zone adapted to deform telescopically in response to a longitudinal force exerted along the longitudinal axis of the member, wherein the deformation zone includes holes (227, 237) in the member (Fig. 10-12).
Regarding claim 8, Stockard teaches the deformation zone includes an array of holes (227, 237) in the member that extend around the entire circumference of the member (Fig. 10-12).
Regarding claim 14, Stockard teaches the holes (227, 237) are circular (Fig. 10-12).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the deformation zone with crumple beads as shown by Patberg by providing a deformation zone comprising an array of circular holes extending around the entire circumference of the member as taught by Stockard because the two types of deformation zones were art-recognized equivalents known in the art before the effective filing date of the claimed invention, and one of ordinary skill in the art would have found it obvious to substitute one for the other. In re Fout, 213 USPQ 532,536 (CCPA 1982).

Conclusion
The prior art made of record and not relied upon, but considered pertinent to applicant's disclosure is listed on the attached PTO-892. The cited references all disclose related vehicle floor structures and lateral members.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E TURNER HICKS whose telephone number is (571)272-4739.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571) 272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ETH/
Patent Examiner, Art Unit 3612
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612